Citation Nr: 1229779	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for hepatitis C.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied an evaluation in excess of 10 percent for hepatitis C.

In December 2009, the RO issued a rating decision which granted an increased evaluation of 40 percent for the Veteran's service-connected hepatitis C.  The Veteran continues to seek a higher evaluation for this condition.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO's December 2009 rating decision granted service connection at a 10 percent evaluation for cirrhosis of the liver, effective from September 28, 2007.  As the Veteran has not appealed either the evaluation or effective date assigned to this condition, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU benefits) has been raised by the record.  A request for TDIU benefits is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU benefits is listed as an issue on appeal.

Although provided with an opportunity, the Veteran's representative did not submit an informal brief presentation.  Nevertheless, the Board's actions are in agreement with the February 2010 statement filed by the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking a higher evaluation for his hepatitis C and entitlement to TDIU benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a February 2010 statement, the Veteran's representative indicated that the Veteran was having daily fatigue and malaise, and that he was losing weight on a daily basis.  The Veteran's representative also indicated that updated VA treatment records were likely available.

Under these circumstances, the RO must, with the assistance of the Veteran, obtain the Veteran's updated treatment records, and then schedule him for a new examination to determine the nature and severity of his Hepatitis C.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The issue of entitlement to TDIU benefits has been raised by the record.  Specifically, an April 2008 statement from M.S., L.S.W., noted that the Veteran had been unemployed since August 2007, and that his hepatitis C periodically flares up preventing him from working in his regular employment.

Although the RO sent a notification letter to the Veteran concerning his claim for TDIU benefits in June 2008, it has not yet adjudicated this issue, and it must be remanded to the RO for initial adjudication. Rice v. Shinseki, 22 Vet. App. 447, 453 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for his service-connected disabilities since April 2008 and attempt to obtain those records.  All attempts to secure this evidence must be documented in the claims file by the RO.  

Regardless of the Veteran's response, any available updated VA treatment records, since April 2008, should be obtained from VA medical center in Butler, Pennsylvania, and the VA Pittsburgh Healthcare System.

If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for the appropriate examination(s) to determine the nature and severity of his hepatitis C; and to determine if his service-connected disabilities (hepatitis C; cirrhosis of the liver; and scar, left groin) result in his unemployability.  The claim file must be reviewed in conjunction with the examination.  All indicated tests must be performed, and all findings reported in detail.  The examination report must address all pertinent rating criteria for rating hepatitis C.  The examiner must also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  A rationale for all opinions must be provided.

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


